PER CURIAM:
Nathan Brown seeks to appeal the district court’s orders denying his motion to dismiss the complaint, denying Brown’s motion to add Defendants, granting the Plaintiffs motion to dismiss Brown’s counterclaims, and denying reconsideration. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Brown seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We also deny Brown’s motions for clarification of the record on appeal and to correct the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.